Citation Nr: 0836852	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right little finger disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by a February 2005 rating decision.  Although provided notice 
of this decision, the veteran did not perfect an appeal 
thereof.

2.  Evidence associated with the claims file since the 
unappealed February 2005 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

3.  Service connection for a right little finger disorder was 
denied by a February 2005 rating decision.  Although provided 
notice of this decision, the veteran did not perfect an 
appeal thereof.

4.  Evidence associated with the claims file since the 
unappealed February 2005 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a right little finger 
disorder.

5.  The veteran's current bilateral hearing loss began many 
years after service and is not shown by the medical evidence 
of record to be related to his military service. 

6.  The competent evidence of record shows that the veteran's 
current right little finger disorder is related to his 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's February 2005 rating decision, and the veteran's claim 
for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  New and material evidence has been submitted since the 
RO's February 2005 rating decision, and the veteran's claim 
for service connection for a right little finger disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 

4.  Resolving all doubt in the veteran's favor, a right 
little finger disorder was incurred during military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002), 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issues 
of whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss, whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a right little finger disorder, and 
entitlement to service connection for a right little finger 
disorder.  This is so because the Board is taking action 
favorable to the veteran by reopening the claims for service 
connection for the disorders at issue and granting 
entitlement to service connection for a right little finger 
disorder.  As such, this decision poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to initial adjudication of the veteran's claim, 
March 2006 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issue of entitlement to 
service connection for bilateral hearing loss is available 
and not part of the claims file.  See Pelegrini, 18 Vet. App. 
at 112.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

I.  New and Material Evidence

In October 2004, the veteran filed his initial claims seeking 
entitlement to service connection for bilateral hearing loss 
and a right little finger disorder.  In February 2005, the RO 
issued a rating decision denying service connection for 
bilateral hearing loss because there was no evidence that the 
veteran's hearing loss was incurred in service and no 
evidence that sensorineural hearing loss developed to a 
compensable degree within one year of service discharge.  The 
February 2005 rating decision also denied service connection 
for a right little finger disorder because the evidence of 
record did not show a diagnosed right little finger 
disability.  Although provided notice of this decision that 
same month, the veteran did not file a timely notice of 
disagreement for that decision, and it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  

In February 2006, the veteran filed a claim to reopen the 
issues of entitlement to service connection for bilateral 
hearing loss and a right little finger disorder.  In a June 
2006 rating decision, the RO confirmed and continued the 
February 2005 rating decision denying service connection for 
both issues.  In a July 2006 rating decision, the RO reopened 
the veteran's claims and again denied service connection for 
both issues on the merits.  In September 2006, the veteran 
filed a notice of disagreement, and in May 2007, he perfected 
his appeal.

Although the RO reopened the veteran's claims for entitlement 
to service connection for bilateral hearing loss and a right 
little finger disorder, such a determination is not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the February 2005 rating decision 
is the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the veteran's claims for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

Evidence of record at the time of the February 2005 rating 
decision included the veteran's service medical records, VA 
treatment records, the veteran's Form DD 214, the veteran's 
statements, and a statement from E.K.  The veteran's service 
medical records were negative for any complaints of or 
treatment for bilateral hearing loss and a right little 
finger disorder.  The veteran's Form DD 214 revealed that the 
veteran's military occupational specialty was light weapons 
infantry.  In an October 2004 statement, the veteran reported 
that throughout his entire active duty service, his 
responsibilities consisted of "practicing and participating 
in Markmanship competition."  He stated that he believed his 
bilateral hearing loss to be the result of "thousands of 
rounds fired without hearing protection . . . ."  He also 
indicated his belief that "the continuous operation of the 
M1 Garand caused a permanent deformity on [his] right hand."  
An October 2004 VA treatment record revealed the veteran's 
complaints of a bent right little finger.  A November 2004 VA 
treatment reported the veteran's complaints of decreased 
hearing.  The physician noted that the veteran's hearing was 
slightly decreased on the left side.  In an October 2004 
statement, E.K. reported that he served with the veteran and 
that the veteran was a member of the Fort Lewis rifle team.  
Aside from the veteran's own statements, none of the evidence 
of record at the time of the February 2005 rating decision 
consisted of competent evidence that the veteran had 
bilateral hearing loss related to service or sensorineural 
hearing loss diagnosed within one year of service discharge.  
The evidence of record at the time of the February 2005 
rating decision also did not reveal a diagnosis of a right 
little finger disorder related to service.

Evidence submitted after the February 2005 rating decision 
includes private medical treatment records, lay statements, a 
service personnel record, photos of the veteran's right hand, 
and VA examination reports.  Most importantly, the evidence 
received after the February 2005 rating decision includes lay 
statements that the veteran was on a rifle team in service, 
and that he has had hearing loss symptomatology since that 
time.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(holding that, in determining whether evidence is new and 
material, the credibility of the evidence is presumed); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting 
that lay persons may testify regarding symptoms of a disease 
or injury).  In addition, a June 1962 service personnel 
record indicates that the veteran received a letter of 
commendation for his work as a marksman.  With regard to the 
veteran's right little finger disorder, the evidence received 
after the February 2005 rating decision includes private 
medical treatment records revealing a diagnosis of 
Dupuytren's contracture of the right little finger and two 
private medical opinions indicating that the veteran's right 
little finger disorder is related to service.

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The Board also finds that the 
newly submitted evidence is material because it relates to 
unestablished facts necessary to substantiate the claims; 
specifically, evidence that the veteran's bilateral hearing 
disorder was incurred in or aggravated by service, a 
diagnosis of a right little finger disorder, and evidence 
that the veteran's right little finger disorder was incurred 
in or aggravated by service.  Thus, the evidence raises a 
reasonable possibility of substantiating the claims.  
Accordingly, the veteran's claims of entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for a right little finger disorder are 
reopened.

Here, the Board may proceed to adjudicate the merits of the 
claims without prejudice to the veteran because the RO 
previously reopened and adjudicated the merits of the claims.  
See Bernard, 4 Vet. App. at 394 (holding where Board proceeds 
to merits of a claim that the RO has not previously 
considered, the Board must determine whether such action will 
prejudice the veteran); see also VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  As such, the Board is not addressing a 
question that the RO has not yet considered, and there is no 
risk of prejudice to the veteran.  Bernard, 4 Vet. App. at 
394.



II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

A.  Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss due 
to in-service exposure to acoustic trauma.  Specifically, the 
veteran alleges that he was exposed to acoustic trauma in 
service while training on the marksmanship team, as his 
duties included many hours of firing his M1 Garand on the 
rifle range.  The veteran also indicated his belief that his 
current bilateral hearing loss is the result of this in-
service acoustic trauma.   

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of bilateral 
hearing loss.  The veteran's October 1961 entrance 
examination reported puretone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
-
25 (30)
LEFT
5 (20)
10 (20)
20 (30)
-
15 (20)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  These figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

Upon service separation in June 1962, an audiogram shows that 
the auditory thresholds were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
15 (20)
LEFT
10 (25)
10 (20)
10 (20)

15 (20)

The separation examination also noted scarring on the 
tympanic membrane of the veteran's right eardrum.

A November 2004 VA treatment record reveals the veteran's 
complaints of decreased hearing.  The VA physician noted that 
the veteran's hearing was slightly decreased on the left 
side.

Private medical treatment records from January 2006 reveal 
that the veteran underwent an audiological examination at 
that time.  The report contains uninterpreted puretone 
audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The report notes that the veteran reported no significant 
difficulties with his hearing, but indicated that he felt 
that his left ear was slightly worse than his right ear.  The 
veteran also reported an extensive history of noise exposure 
including in-service exposure while on a division rifle team 
without any effective hearing protective devices.  The 
veteran also revealed post-service noise exposure 
occupationally and recreationally including operating heavy 
equipment, a career as a welder, and as an avid recreational 
hunter and shooter.  The veteran indicated that he utilized 
"hearing protection basically 100% of the time."  The 
physician noted that the audiometry results were consistent 
with "bilateral, asymmetrical, high frequency, sensorineural 
hearing loss."  There was mild to moderately severe sloping 
above 2000 Hertz in the right ear and mild to severe sloping 
above 1000 Hertz in the left ear.  Speech discrimination 
ability remained intact bilaterally.  The diagnosis was 
hearing loss.

In support of his claim, the veteran submitted lay statements 
from fellow service members who worked with the veteran 
during service and a lay statement from his wife.  A 
statement from E.K. indicates that he served with the veteran 
as a member of a rifle team.  A lay statement provided by 
L.A. reports that he served with the veteran and that the 
veteran has had hearing loss since going out on the rifle 
range.  R.L. stated that the veteran was assigned to a rifle 
team in service and that he saw the veteran's equipment.  The 
veteran's wife also submitted a statement and reported that 
the veteran has hearing loss and that he shot everyday while 
on the rifle team in-service without proper ear protection.

In February 2007, the veteran underwent a VA audiological 
examination.  The report notes the veteran's complaints of 
hearing loss.  The veteran reported that he was on the rifle 
team in-service and would shoot thousands of rounds per week.  
The veteran noted that he did not use hearing protection, but 
that he did create a form of hearing protection with a gun 
cleaning patch and cigarette filter.  The veteran also 
indicated occupational noise exposure during his career 
operating heavy equipment and as a welder.  He noted that 
hearing protection was used throughout.  In addition, the 
veteran reported recreational noise exposure while hunting 
and using power tools.  The veteran indicated that he used 
hearing protection while using the power tools but not while 
hunting.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
40
55
LEFT
30
25
35
55
60

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 78 percent in the left ear.  
The examiner stated that the data was most consistent with 
bilateral sensorineural hearing impairment.  Scarring was 
seen on both tympanic membranes.  The veteran noted a history 
before service and during service of ruptured tympanic 
membranes and ear infections.  In an April 2007 addendum, 
after reviewing the veteran's claims file, the VA examiner 
concluded that "[i]t is not likely that hearing loss is 
related to noise exposure while in the service since the 
veteran had a normal hearing sensitivity at his separation 
exam . . . ."
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence shows bilateral hearing loss for VA 
purposes under the provisions of 38 C.F.R. § 3.385.  
Nevertheless, there is no evidence that the veteran's current 
bilateral hearing loss was present to a compensable degree 
within one year following separation from service.  
Accordingly, service connection for bilateral hearing loss on 
a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  In addition, there is no medical evidence that the 
veteran's current bilateral hearing loss is related to his 
military service.  See Hickson, 12 Vet. App. at 253.  
Therefore, service connection for bilateral hearing loss on a 
direct basis is not warranted.

The Board has considered the lay statements from the service 
members that the veteran served with, the statement of the 
veteran's wife, and veteran's own assertions that he has 
bilateral hearing loss due to military service.  The Board 
acknowledges that the statements of the veteran, his wife, 
and his fellow service members are competent evidence as to 
events and observations.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, it is now well settled that lay 
persons without medical training, such as the veteran, his 
fellow service members, and his wife, are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology, which call for specialized medial 
knowledge.  See Espiritu, 2 Vet. App. at 495; see also 38 
C.F.R. § 3.159 (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Because the veteran, his wife, and 
his fellow service members are not physicians, their 
statements are not competent evidence that the veteran's 
current hearing loss is the result of his military service or 
any incident therein, over 46 years ago.  See Espiritu, 2 
Vet. App. at 495.  

The only medical opinion of record states that the veteran's 
current hearing loss is not related to his military service.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the veteran's current bilateral hearing loss 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for this disorder is over 42 
years after his period of service ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no medical 
evidence which provides the required nexus between military 
service and the issue on appeal, service connection for 
bilateral hearing loss is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 



B.  Right Little Finger Disorder

The veteran contends that his current right little finger 
disorder is related to service.  Specifically, the veteran 
claims that his right little finger disorder is the result of 
extensive training on the rifle range which required him to 
cock his rifle on a frequent and repetitive basis.  He 
believes that this repetitive motion caused his current right 
little finger disability.

The veteran's Form DD 214 reveals that he had active service 
in the Army from October 1961 to August 1962 and that his 
military occupational specialty was light weapons infantry.  
In support of his claim, the veteran submitted a copy of a 
June 1962 letter of commendation which indicates that the 
veteran served as a marksman in the 32d Division and had 
"many hours of intensive training . . . ."

The veteran's service medical records are negative for any 
complaints of or treatment for a right little finger 
disorder.  The veteran's June 1962 separation examination 
reveals that his upper extremities were normal.  In a report 
of medical history, completed at that time, the veteran 
denied any bone, joint, or other deformity.  In a July 1962 
statement of physical condition, the veteran affirmed that 
there was no change in his physical condition since his last 
physical examination.

An October 2004 VA treatment record reveals the veteran's 
complaint that his right little finger was bent.

In a January 2006 letter, C.N., D.O. stated that the veteran 
has a "progressive contracture of the right little finger" 
and that he "has significant flexion contractures of the 
metacarpal phalangeal and proximal interphalangeal joints of 
the right little finger."  Dr. C.N. further reported that 
"there may be etiology for his symptoms because of chronic 
repetitive activities of working a bolt-action rifle in the 
form of an A1 brand many years ago."  In an August 2006 
letter, Dr. C.N. the veteran's "right little finger 
Dupuytren contracture . . . is probably due to the chronic 
repetitive trauma associated with cocking the A1 Grand [sic] 
Rifle over those many years that [he] served on active 
duty."

In an October 2006 letter, E.C., M.D. reported that "[w]hile 
in the military, [the veteran] was on a rifle team, cocking 
an A1 Garand rifle.  He fired and shot the gun many thousand 
times.  This action of cocking the gun resulted in 
accumulative trauma to the right fifth finger and the result 
of Dupuytren's contracture and deformity."

In February 2007, the veteran underwent a VA examination.  
The veteran reported the onset of contracture of the right 
fifth finger 25 to 30 years ago.  He denied specific trauma 
and noted gradual onset of flexion contraction of the fifth 
finger.  The veteran also indicated that he was a marksman 
while in-service and that he spent a significant amount of 
time on the range with an A1 Garand Rifle.  The veteran noted 
that he worked as a welder for 16.5 years after service and 
had no problems with his hand at that time.  Thereafter, he 
went to work at a stainless steel plant.  At that time, he 
noticed the gradual onset of flexion contracture of the right 
little finger.  He then went to work at a shipyard for 
several years, and eventually he went to work in a welding 
shop.  He spent the last 12 to 13 years of his career working 
as a welding inspector.  The veteran denied using alcohol 
after 1986.  The veteran underwent surgery for his right 
little finger in October 2006.  Physical examination of the 
right little finger revealed a 2.5-inch scar running down the 
middle of the finger into the palmar area of the hand 
extending from the distal crease to the mid-palm.  The scar 
was bound down, firm, and raised.  There was ankylosis of the 
right little finger and the PIP joint at 60 degrees of 
flexion.  Range of motion of the right little finger revealed 
flexion of the MP joint to 70 degrees, flexion of the PIP 
joint from 65 to 85 degrees, and flexion of the DIP joint to 
15 degrees.  The diagnosis was "dupretren [sic] contracture, 
right little finger with surgical correction with fair 
results."  The VA examiner concluded that it is "more 
likely than not the dupuytren's contracture IS NOT RELATED to 
the veteran's time in military service."  The VA examiner 
noted that he "read the two letters from [the veteran's 
treating doctors] in support of his claim" and that he 
"agree[d] that repetative [sic] use of his hand to cock the 
rifle could have contributed to the contracture," but found 
that "it should have occurred during military service or 
within in a year of service.  There are other causes of 
contracture other than trauma such as diabetes and alcohol 
use."

In support of his claim, the veteran submitted a statement 
from his wife along with statements from three fellow service 
members.  In an October 2004 statement, E.K. reported that he 
served with the veteran on a rifle team.  In a February 2006 
statement, L.A. stated that he served with the veteran, that 
they were on the rifle range every day, and that since then, 
the veteran has had an "enormous amount of tingling and 
numbnessin [sic] his hands."  In a February 2006 statement, 
R.L. indicated that the veteran was assigned to a rifle team 
and that he saw the veteran's equipment.  In a February 2006 
statement, the veteran's wife reported that, as a result of 
having been on the rifle team in service, the veteran "shot 
thousands of rounds which caused over-stress in his little 
finger from cocking the rifle."

The Board finds that service connection for a right little 
finger disorder is supported by the evidence of record.  
There is a diagnosis of a current right little finger 
disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Although the veteran's service medical records do not reveal 
any complaints of or treatment for a right little finger 
disorder in service, the veteran's Form DD 214 reveals that 
his military occupational specialty was light weapons 
infantry and a June 1962 personnel record indicates that the 
veteran received a letter of commendation for his service as 
a marksman.  In addition, lay statements from the veteran and 
his fellow service members indicate that the veteran served 
on the rifle team.  38 C.F.R. §§ 3.307, 3.309; Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  

In addition, the evidence of record supports a relationship 
between the veteran's current right little finger disorder 
and service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability); see also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (holding that the question of whether the 
veteran's disorder is etiologically related to his service 
requires competent medical evidence).  While the February 
2007 VA examiner concluded that the veteran's right little 
finger disorder was not related to his military service, both 
Dr. C.N. and Dr. E.C. opined that the veteran's the veteran's 
right little finger disorder was due to the chronic 
repetitive trauma of cocking his gun in service.  Further, 
the February 2007 VA examiner commented that he "agree[d] 
that repetative [sic] use of his hand to cock the rifle could 
have contributed to the contracture," but that it was not 
related because the resulting disorder did not occur during 
military service or within one year of service and because 
there are other causes of contracture such as diabetes and 
alcohol use.  The Board notes that there is no indication in 
the veteran's claims file that he has diabetes.  In addition, 
during the February 2007 VA examination, the veteran reported 
that he had not used alcohol since 1986.  Therefore, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's right little finger disorder is 
etiologically related to his military service.  Upon 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
a right little finger disability.  38 U.S.C.A. § 1154(b) 
(West 2002); Gilbert, 1 Vet. App. at 53-56.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened; the claim is granted to this extent only.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right little 
finger disorder is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for a right little finger disorder is 
granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


